           Case 7:20-cv-00556-PMH Document 67 Filed 11/10/20 Page 1 of 2


                                               As discussed on the record during the telephone
                                               conference held yesterday, a brief and tight discovery
Tahira F. Mirza, MD                            schedule will be entered at the next conference. That
                                               telephone conference is scheduled for December 21,
221 Trumbull Street, #2201
                                               2020 at 2:00 p.m.
Hartford, CT, 06103
tahirafmirza@yahoo.com                         The Case Management Conference previously
Tel: 217-494-7801                              scheduled for December 1, 2020 at 2:00 p.m. is
                                               canceled.

                                               The Clerk of the Court isNovember
                                                                         respectfully06,
                                                                                      directed
                                                                                         2020 to
                                               terminate the pending motion sequence at Doc. 66.
VIA ECF
                                               SO ORDERED.
The Honorable Philip M. Halpern
United States District Judge                   _______________________
Daniel Patrick Moynihan                        Philip M. Halpern
United States Courthouse                       United States District Judge
500 Pearl Street, Court Room 12 D
                                               Dated: New York, New York
New York, NY 10007-1312
                                                      November 10, 2020


Re: Mirza v. Orange Regional Medical Center et al,, No: 7:20-cv-00556(PMH)
    Letter Motion to Stay Discovery and for Adjournment of Conferences due to Family
    Emergency with COVID-19.


Dear Judge Halpern:

        Pursuant to Rule 1.C of Your Honor’s Individual Practices for Civil Cases, I write as the
Plaintiff to respectfully submit this request to stay discovery and for an adjournment of
conferences as my father is critically ill with Covid-19 and has been hospitalized overseas. My
mother has also fallen ill with Covid-19.

        I am urgently needed overseas to care for them and must respectfully request a stay of the
case, including an adjournment of the telephone conferences that have been set for November 9,
2020, and the case management conference scheduled for December 1, 2020, until I am able to
return to the United States. I ask that Your Honor grant me permission to resume the case upon
my return. I will report to the Court the status of my return to the United States in 3-4 weeks’
time. Again, I have been compelled to make this request due to the pandemic.

       Pursuant to Rule 1.C of Your Honor’s Individual Practices for Civil Cases, I submit the
following information:

          (1) The original dates are as follows for conferences are November 9, 2020, and
              December 1, 2020. The discovery conclusion date that has been set forth by Your
              Honor is December 31, 2020.
          (2) The request for adjournment of conferences and stay is being made due to my family
              emergency.



   	                                                                                                   1	  
              Case 7:20-cv-00556-PMH Document 67 Filed 11/10/20 Page 2 of 2

Hon.	  Philip	  M.	  Halpern	  
November	  6,	  2020	  



             (3) Plaintiff has made one prior request for an extension of time, which was made on
                 October 9, 2020.
             (4) The aforementioned request for an extension of time was denied by the Court on
                 October 19, 2020.

        I contacted defendants on November 5, 2020 to inform them of this issue and the urgency
thereof, and to inquire whether they would agree to the aforementioned stay and adjournment. I
have not yet heard from them.

       Therefore, and in light of the urgency of my father’s critical condition, I am respectfully
submitting this request to stay discovery and an adjournment the upcoming conferences in this
matter. I remain available to answer any questions the court may have.


                                                  Respectfully Submitted,

                                                  Tahira F. Mirza, MD.
                                                  /s/Tahira F. Mirza
                                                  Plaintiff.
                                                  221 Trumbull Street, #2201
                                                  Hartford, CT, 06013.
                                                  Tel: 217-494-7801
                                                  Email: tahirafmirza@yahoo.com

Cc: John Cigno, Arin Liebman, Joseph Saccomano, Counsel for defendants




2	   	  
